Citation Nr: 1703696	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  08-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for glioblastoma multiforme for the purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to June 1976.  The Veteran also served with the Army National Guard of North Carolina from June 1984 to January 2003.  The Veteran died in May 2006.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision and a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2011, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the hearing is associated with the record.  

As shown on the title page of this remand, the Board added the issue of entitlement to service connection for glioblastoma multiforme for the purposes of accrued benefits for appellate consideration.  In this respect, the Veteran filed a claim for service connection for Stage IV glioblastoma brain tumor in March 2005.  A June 2005 rating decision denied the claim for service connection for glioblastoma multiforme.  He submitted a timely notice of disagreement and a statement of the case was issued in February 2006.  The Veteran died in May 2006.  The Veteran died before expiration of the time period to file a substantive appeal (i.e., the date of the one-year period from the mailing of the June 2005 rating decision ends later than the date of the 60-day period following the mailing of the February 2006 statement of the case and; therefore, the later date applies).  See 38 C.F.R. § 20.302.  The Veteran's surviving spouse filed a claim for accrued benefits in May 2006.  38 C.F.R. § 3.1000 (2016).  Accordingly, the Board finds that the Veteran's claim for service connection for glioblastoma multiforme is a pending claim.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007) (holding that while a veteran did not file a notice of disagreement prior to death, a claim was still pending as the time period to appeal a rating decision had not expired).  Accordingly, the issue of entitlement to service connection for glioblastoma multiforme for the purposes of accrued benefits is on appeal.  Of final note, as the Veteran died prior to October 10, 2008, substitution is not permissible in this case.  38 U.S.C.A. § 5121A (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that additional development must be completed prior to adjudication of the issues on appeal.  

First, the Board observes that the Veteran's service medical treatment records were before the Winston-Salem RO when the claim for service connection for the cause of the Veteran's death was adjudicated by the RO in a February 2007 rating decision.  Currently, the claims folder does not contain the Veteran's service medical treatment records.  In September 2011, the Appeals Management Center (AMC) sent an email to the Winston-Salem RO and requested that the RO search the "temporary file" for the Veteran's service medical treatment records.  The Winston-Salem RO responded that the temporary file did not contain the Veteran's service medical treatment records.  VA regulations provide that VA's efforts must continue until it is concluded that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2) (2016).  In this respect, the Board finds that the efforts to locate the service medical treatment records are insufficient to determine that the records do not exist or that further efforts would be futile.  Id.  The Board finds that an additional request must be made to the Winston-Salem RO to search all areas for the Veteran's service medical treatment records.  

In addition, the Veteran served with the Army National Guard of North Carolina from June 1984 to January 2003.  The Veteran's surviving spouse stated that he retired from the Army National Guard of North Carolina in 2003 and began to experience headaches soon after, indicating that the glioblastoma multiforme may be related to such service.  Review of the record does not show whether the Veteran had any periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) during his National Guard service.  The AOJ requested records from the North Carolina Adjutant General in November 2011 and a second request was made in February 2012.  It does not appear that the Office of the North Carolina Adjutant General responded to the requests for records.  A formal finding of unavailability of service medical treatment records noted that the Veteran's surviving spouse submitted some records from the National Guard.  The Board notes that the only record pertinent to the Veteran's service in the National Guard appears to be a retiree account statement consisting of two pages.  The Board finds that additional efforts must be made to obtain the Veteran's service medical treatment records and service personnel records.  In addition, efforts must be made to locate the Veteran's pay stubs from his National Guard service.  

In accordance with the Board's July 2015 remand, an addendum VA medical opinion was provided in September 2016.  The Board's remand specified that the VA examiner "specifically consider" the December 2006 statement from Dr. J.R. indicating the Veteran's brain tumor may have been related to his exposure to herbicides in service and how this statement is or is not supported by the record and/or by current medical and scientific knowledge; to specifically consider the November 2006 statement from Dr. R.F. indicating that there may be a connection between the Veteran's lung condition and exposure to herbicides and address how this statement is or is not supported by the record and/or by current medical and scientific knowledge; and to specifically consider the appellant's May 2011 hearing testimony asserting that the Veteran's deep vein thrombosis was the result of his combat service, including sleeping in a foxhole for a prolonged period of time.  The September 2016 VA examiner did not specifically consider the statements as detailed above and instead reiterated the conclusions by the previous February 2013 VA examiner.  Accordingly, a new VA opinion is required to comply with the Board's July 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send a VA letter to the appellant, including authorization forms to release information to VA, and ask the appellant for clarification regarding the VA Form 21-4142, Authorization and Consent to Release Information to VA, completed in February 2012, identifying treatment from Dr. J. R. and Dr. A. F.  She should be advised that treatment records from Wayne Memorial Hospital, Dr.   A. F., Dr. J. R., Brain Tumor Center at Duke Neuro-Oncology, and Duke University Medical Center records are already associated with the claims folder.  

If there are additional relevant records not associated with the claims folder, the appellant should be asked to complete a new authorization form for each identified private health care provider.  

Any efforts to obtain such records must be documented in the claims folder and the appellant notified.  

2.  Contact the Winston-Salem RO and any other appropriate facility or facilities, to locate the Veteran's service medical treatment records and ask that all areas be searched for the Veteran's service medical treatment records.  

Document any response regarding the location of the Veteran's service medical treatment records.  The AOJ must continue such efforts to obtain records until it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  

Notify the appellant of any negative response and ask that she submit any service medical treatment records in her possession to VA.  

3.  Contact the Records Management Center and any other appropriate source to obtain all service medical treatment records and service personnel records pertaining to the Veteran, to include any dates of active duty, active duty for training and any inactive duty for training, during his service with the National Guard from June 1984 to January 2003.  

Any negative response must be associated with the claims folder and the appellant notified and asked to submit any National Guard records in her possession. 

4.  Contact the Defense Finance and Accounting Service (DFAS) and any other appropriate source, and request the Veteran's pay stubs from his National Guard service service from June 1984 to January 2003.  Attempts to obtain the pay stubs should be clearly documented in the claims folder, along with any negative responses.

The appellant must be notified of any negative response and asked to submit any pay stubs she may have in her possession to VA.  

5.  Request an addendum opinion as to the issue of entitlement to service connection for the cause of the Veteran's death.  Any verified periods of active duty and/or active duty for training during the National Guard service from June 1984 to January 2003 must be provided to the examiner, and the examiner should be informed that the Veteran had active service from September 1965 to June 1976.  The claims folder must be available for review and the examiner must note that such a review was completed.  After reviewing the claims folder, the examiner is asked to provide the following opinions:

(i) Whether it is at least as likely as not (50 percent or greater probability) that any disease or injury incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.

(ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's glioblastoma multiforme was incurred in or aggravated by service, to include exposure to herbicides.  The examiner is to specifically consider the December 2006 statement from Dr. J.R. indicating the Veteran's brain tumor may have been related to his exposure to herbicides in service.  The examiner is to address how this statement is or is not supported by the record and/or by current medical and scientific knowledge. 

(iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a lung condition, to include pneumonia, nodules in the lungs, granulomatous lung disease, and/or mild obstructive lung disease, that was related to service, to include exposure to herbicides.  The examiner is to specifically consider the November 2006 statement from Dr. R.F. indicating that there may be a connection between the Veteran's lung condition and exposure to herbicides.  The examiner is to address how this statement is or is not supported by the record and/or by current medical and scientific knowledge. 

If it is at least as likely as not that the Veteran has a lung condition related to service, the examiner is to provide an opinion whether it is at least as likely as not that the lung condition caused or contributed substantially or materially to the Veteran's death. 

(iv) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's deep venous thrombosis was related to service.  The examiner is to specifically consider the Appellant's May 2011 hearing testimony asserting that the Veteran's deep vein thrombosis was the result of his combat service, including sleeping in a foxhole for a prolonged period of time. 

If it is at least as likely as not that the Veteran has deep venous thrombosis related to service, the examiner is to provide an opinion whether it is at least as likely as not that the deep venous thrombosis caused or contributed substantially or materially to the Veteran's death. 

Rationale for each opinion advanced must be provided. 

The examiner should specifically state what sources were consulted in forming his or her opinions.  The examiner is advised that the absence of a disorder on the list of disorders VA presumes to be related to herbicide exposure may not serve as the sole basis for a negative nexus opinion.

6.  After completing the above, and any other development that is deemed warranted, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any appeal remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




